Citation Nr: 0126642	
Decision Date: 11/21/01    Archive Date: 11/27/01

DOCKET NO.  99-15 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Counsel

INTRODUCTION

The veteran had active service from October 1972 to March 
1974.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Houston 
Regional Office (RO) September 1998 rating decision which, 
inter alia, denied the TDIU claim.  

At his August 2001 Travel Board hearing, the veteran raised a 
claim of increased rating for his service-connected 
lumbosacral spine disability.  As the increased rating claim 
has not yet been adjudicated, it is not in appellate status, 
but remains pending and is referred back to the RO for 
initial adjudication.  Kandik v. Brown, 9 Vet. App. 434 
(1996).


REMAND

During the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was enacted providing new statutory requirements 
regarding notice to veterans and their representatives and 
specified duties to assist in the development of a claim.  
This change in law is applicable to all claims filed on or 
after the date of enactment of VCAA, or filed before the date 
of enactment and not yet final as of that date.  See Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  Also, recently, VA 
published final regulations implementing VCAA.  See 66 Fed. 
Reg. 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)). 

Service connection is in effect for traumatic arthritis of 
the left sacroiliac joint, rated 40 percent disabling, and 
for residuals of fracture of the transverse process of the 
lumbar spine and of the pelvis, each rated noncompensable.  

The veteran submitted a formal claim for TDIU in January 1999 
(but he previously filed an informal claim in June 1998), 
reporting that he completed 3 years of high school and had 2 
years of education/training as auto mechanic.  On that 
application, he indicated that he became too disabled to 
work, due to his back disability, in December 1997; 
reportedly, he was employed by the U.S. Postal Service.  

The entirety of the evidence of record shows that, in 
addition to the service-connected low back disability, the 
veteran has several nonservice-connected disabilities.  A 
November 1999 disability determination notice from the Social 
Security Administration (SSA) indicates that he was awarded 
SSA disability benefits from December 1997, due to 
depression, osteoarthritis, degenerative disc disease, 
chronic pain syndrome, and resection of phalanges.  

The veteran had several VA medical examinations in recent 
years, to determine the nature and severity of impairment 
from his service-connected low back disability.  Most 
recently, a VA orthopedic examination was performed in August 
2000, at which the examiner opined that the low back 
disability may have included neurological impairment, 
recommending that reassessment and reexamination should be 
performed to fully address the nature and severity of 
impairment from the service-connected low back disability 
following association with the file of additional clinical 
records.  Although such records were subsequently added to 
the file, including an August 2001 private neurological 
examination report (identifying a multitude of medical 
problems), it remains unclear whether the TDIU criteria of 
38 C.F.R. § 4.16 have been met in this case; a reexamination 
of the veteran, as recommended by a VA orthopedist in August 
2000, has not been accomplished.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of VCAA, 
codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 (West Supp. 2001), and 
recent regulatory changes implementing 
same, are satisfied.

2.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for his service-connected disability 
since January 2001.  After any needed 
authorization is obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims file.

3.  The RO should contact SSA and 
secure for the claims file copies of 
records pertinent to the veteran's 
claim for SSA benefits, as well as the 
medical records relied on concerning 
that claim.  38 U.S.C.A. § 5106.

4.  The veteran should be afforded VA 
orthopedic and neurological examination 
to determine the current severity of his 
service-connected low back disability.  
The entire claims folder must be made 
available to the examiner for review in 
conjunction with the examination.  The 
examiner should elicit all subjective 
complaints concerning the veteran's 
service-connected low back disability 
and provide an opinion as to whether 
there is adequate pathology present to 
support each subjective complaint of 
pain.  The examiner should also comment 
on the severity of the manifestations on 
the veteran's functional ability.  The 
examiner should also comment on whether 
there are other objective indications of 
the extent of the veteran's pain, such 
as visible manifestations on movement of 
the low back and functional impairment 
due to pain.  All symptomatology 
associated with his service-connected 
low back disability should be 
distinguished from any nonservice-
connected low back disability.  If it is 
impossible to distinguish the symptoms, 
the examiner should so state for the 
record.  The examiner should also 
provide an opinion as to what effect the 
veteran's service-connected low back 
disability has on his employability.

5.  After undertaking any development 
deemed appropriate in addition to that 
specified above (including assigning the 
appropriate disability ratings for the 
veteran's service-connected 
disabilities), the RO should again 
review his TDIU claim, including 
consideration of 38 C.F.R. 
§ 3.321(b)(1).

6.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

When the foregoing has been completed, if the benefit sought 
is not granted, a supplemental statement of the case should 
be furnished the veteran and his representative, and he 
should be afforded a reasonable opportunity to respond.  The 
case should then be returned to the Board for further 
consideration, if in order.  The veteran has the right to 
submit additional evidence and argument on the matter 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2001).


